DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed on March 17, 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4, 6-8, 14-17, and 19-22 are pending in the application.
Claims 1-4, 6-8, 14-17, and 19-22 are examined on the merits.
Response to Arguments
Applicant’s arguments filed on 3/17/2022 have been fully considered but are moot because the independent claims have been amended and the new ground of rejection relies on a different interpretation of the previously applied art for any teaching or matter specifically challenged in the argument. 
With respect to the claim rejection(s) under 35 U.S.C. § 103 as being unpatentable over Gowans (US PGPUB 20190015258) in view of Sealfon (US PGPUB 20160339226), Applicant’s amendment(s) has/have overcome the rejections. Therefore, the rejection(s) is/are withdrawn.
With respect to the claim rejection(s) under 35 U.S.C. § 103 as being unpatentable over Bishop (WO 2017196888) in view of Sealfon (US PGPUB 20160339226), Bishop in view of Sealfon, as applied below, addressed/disclosed the newly added/argued limitations.
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), Applicant's argument(s) is/are not found persuasive. Examiner agrees with Applicant that a filter cannot have an infinite pore size because such a filter would be incapable of performing the act of filtering. Thus, a filter cannot also have a very large pore size. If the pore size of the filter is too large, the filter would be incapable of performing the act of filtering as well. For that reason, Examiner respectfully submits that Applicant should provide an upper limit for the claimed average pore size of the filter. Therefore, the claim rejection(s) under 35 U.S.C. § 112(b) are maintained.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed “a filter disposed within the first fitting and the filter includes an inlet, an outlet, and a cartridge arranged between the inlet and the outlet” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
Claim 1, “a filter disposed within the first fitting, wherein: the filter includes a filter membrane …, the filter includes an inlet, an outlet, and a cartridge arranged between the inlet and the outlet” should read -- a filter assembly disposed within the first fitting, wherein: the filter assembly includes a filter membrane …, the filter assembly includes an inlet, an outlet, and a cartridge arranged between the inlet and the outlet --.
Appropriate correction is required.
Claim Interpretation
	In claim 14, the limitation “inline filter” has been interpreted below as a connector comprising filter(s). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 1-4, 6-8, 14-17, and 19-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 10-11 recites “the filter … and has an average pore size of at least 2 microns” which is indefinite. The claimed range does not have an upper limit. Is a very large pore size included? What numerical values are encompassed by the claimed average pore size range? 
Claim(s) 2-4 and 6-8 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim 14, lines 6-7 recites “the filter … and has an average pore size of at least 2 microns” which is indefinite. The claimed range does not have an upper limit. Is a very large pore size included? What numerical values are encompassed by the claimed average pore size range? 
Claim(s) 15-17 and 19-22 is/are rejected as being dependent from claim 14 and therefor including all the limitation thereof.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 6-8 is/are rejected under 35 U.S.C 103 as being unpatentable over Bishop (WO 2017196888) in view of Sealfon (US PGPUB 20160339226).
Regarding claim 1, Bishop discloses a wound dressing (a wound dressing 14) for use in a negative pressure wound therapy system (¶0012 and Fig. 1), the wound dressing (14) comprising: 
an adhesive layer (an adhesive layer 150: ¶0071 and Figs. 3A-B) for adhering the wound dressing adjacent to a wound (¶0012); 
a wound contact layer (a wound contact layer 112: ¶0071 and Figs. 3A-B) for contacting the wound (¶0012); 
a backing layer (a backing layer 82: ¶0071 and Figs. 3A-B) comprising a port (a backing layer aperture 86: ¶0060 and Fig. 5A);
a tube (a connector 50: ¶0059) having a first end connected with the port (Fig. 1) and an opposite second end (Fig. 1); 
a first fitting (a first fitting of a connector 44: ¶0052-0053, 0074, Fig. 1, and see annotated Fig. 8) connected to the second end of the tube (see annotated Fig. 8), the first fitting configured for connection with a second fitting of the negative pressure wound therapy system to apply a negative pressure via the port (¶0052-0053, Fig. 1, and see annotated Fig. 8); and …
Bishop does not disclose wherein a filter assembly disposed within the first fitting, wherein the filter assembly includes a filter membrane that is formed of polyethersulfone (PESU), and wherein the filter includes an inlet, an outlet, and a cartridge arranged between the inlet and the outlet; and the cartridge includes a cavity.
Sealfon further discloses that a filter assembly (see annotated Fig. 1) is disposed within the first fitting (connector 10: Fig. 1) and the filter assembly includes a filter membrane (a filter membrane 41: ¶0036-0037 and 0049) and is formed of polyethersulfone (PES: ¶0036). Sealfon also discloses that the filter assembly includes an inlet, an outlet (see annotated Fig. 1), and a cartridge arranged between the inlet and the outlet and the cartridge includes a cavity (a space of the filter assembly receiving the cartridge that is between the inlet and the outlet of the filter assembly: see annotated Fig. 1) for the benefit of removing certain particular contaminants from the substance flowing through the fitting (¶0033).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first fitting of Bishop by incorporating a filter assembly disposed within the first fitting, similar to that disclosed by Sealfon, in order to remove certain particular contaminants from the substance flowing through the fitting, as suggested in ¶0033 of Sealfon.
Bishop does not disclose wherein the filter membrane has an average pore size of at least 2 microns.
Sealfon further discloses the filter membrane has an average pore size of at least 2 microns (the pore size of PES is in the range of 1-100 microns: ¶0038; thus, the taught average pore size range overlaps with the claimed range) for the benefits of providing a combination of course, microporous, and/or ultrafiltration filter and removing certain particular contaminants from the substance flowing through the fitting (¶0033 and 0038).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the filter membrane of Bishop in view of Sealfon by selecting the average pore size within the claimed range, as it has been held that a prima facie case of obviousness exists when the claimed ranges overlap with the ranges disclosed by the prior art. See MPEP § 2144.05 (I). Further, one having ordinary skill in the art would be motivated to tailor the average pore size of at least 2 microns in order to provide a combination of course, microporous, and/or ultrafiltration filter and remove certain particular contaminants from the substance flowing through the fitting. 
Bishop further discloses a check valve (valve 198: ¶0078 and Fig. 8) arranged in the first fitting (see annotated Fig. 8 below) for the benefits of allowing fluid to travel towards a pump and away from the dressing while preventing fluid flow away from the pump and towards the dressing (¶0078); however, Bishop/Sealfon does not disclose a check valve at least partially arranged in the cavity, and the filter membrane arranged at least partially in the cavity adjacent to the check valve.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cavity of Bishop in view of Sealfon by rearranging the check valve at least partially in the cavity and adjacent to the filter membrane, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. Further, one would have been motivated to rearrange the check valve at least partially in the cavity and adjacent to the filter membrane for the purpose of allowing fluid to travel towards a pump and away from the dressing while preventing fluid flow away from the pump and towards the dressing and removing certain particular contaminants from the substance flowing through the cavity. See MPEP § 2144.04 (VI) (C). In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950). 

    PNG
    media_image1.png
    882
    386
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    802
    557
    media_image2.png
    Greyscale

Regarding claim 2, Bishop in view of Sealfon discloses all the limitations as discussed above for claim 1.
Bishop does not disclose wherein the average pore size is about 3 microns.
Sealfon further discloses the average pore size is about 3 microns (the pore size of PES is in the range of 1-100 microns: ¶0038; thus, the taught average pore size range overlaps with the claimed range) for the benefits of providing a combination of course, microporous, and/or ultrafiltration filter and removing certain particular contaminants from the substance flowing through the fitting (¶0033 and 0038).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dressing of Bishop in view of Sealfon by selecting the average pore size within the claimed range as it has been held that a prima facie case of obviousness exists when the claimed ranges overlap with the ranges disclosed by the prior art. See MPEP § 2144.05 (I). Further, one having ordinary skill in the art would be motivated to tailor the average pore size of about 3 microns in order to provide a combination of course, microporous, and/or ultrafiltration filter and remove certain particular contaminants from the substance flowing through the fitting. 
Regarding claim 6, Bishop in view of Sealfon discloses all the limitations as discussed above for claim 1.
Bishop further discloses the wound dressing comprising a pressure dispersion layer (¶0012) and wherein the backing layer is adjacent to and in contact with the adhesive layer and the pressure dispersion layer (¶0012).
Regarding claim 7, Bishop in view of Sealfon discloses all the limitations as discussed above for claim 6.
Bishop further discloses a plurality of layers of absorbent material (absorbent material layers 130a-h: ¶0012, 0069, and Figs. 3A-B) disposed between the wound contact layer and the pressure dispersion layer (¶0012), wherein the plurality of layers of absorbent material (130a-h) includes a first absorbent material layer facing the wound contact layer (a first surface: ¶0012-0013) and a second absorbent material layer facing the pressure dispersion layer (a second surface: ¶0012-0013).
Regarding claim 8, Bishop in view of Sealfon discloses all the limitations as discussed above for claim 7.
Bishop further discloses an absorbent indicator (an indicator 70: ¶0018, 0055, and Figs. 3-5) aligned with the port (the indicator 70 aligned with the port 86: Fig. 5), wherein the absorbent indicator is configured to absorb exudate to indicate the presence of exudate in the second absorbent material layer (¶0018-0020).
Claim(s) 3-4 is/are rejected under 35 U.S.C 103 as being unpatentable over Bishop in view of Sealfon, as applied to claim 1 above, and further in view of Holm (US PGPUB 20130011296).
Regarding claims 3-4, Bishop in view of Sealfon discloses all the limitations as discussed above for claim 1.
Bishop/Sealfon does not disclose wherein the wound dressing is sterile and wherein the wound dressing is sterilized by ethylene oxide (EO) sterilization.
In the same field of endeavor, wound dressings, Holm discloses/suggests methods used to sterilize wound dressings (¶0003). Holm further discloses the wound dressing is sterilized by ethylene oxide sterilization (¶0003) for the benefits of ensuring the safety of the patient and reducing bio-burden of the dressing (¶0003).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dressing of Bishop in view of Sealfon by sterilizing the wound dressing or sterilizing the wound dressing by ethylene oxide sterilization, similar to that disclosed by Holm, in order to ensure the safety of the patient and reduce bio-burden of the dressing, as suggested in ¶0003 of Holm.
Claim(s) 21 is/are rejected under 35 U.S.C 103 as being unpatentable over Bishop in view of Sealfon, as applied to claim 1 above, and further in view of Grimm (US PGPUB 20130338588).
Regarding claim 21, Bishop in view of Sealfon discloses all the limitations as discussed above for claim 1.
Bishop/Sealfon does not disclose wherein the check valve and the filter membrane are aligned in the cavity along a central axis extending from the inlet to the outlet; and the filter membrane is arranged along the central axis between the check valve and the outlet.
In an analogous art for being directed to solve the same problem, coupling/connecting a section of tube to another tube via connector, Grimm discloses a connector assembly 10 comprising a valve 28 and a filter 19 (¶0030, 0032, 0038, and Fig. 1A). Grimm further discloses/suggests a technique of aligning the valve and the filter along a central axis (Fig. 1) for the benefit of permitting only the passage of air while preventing the passage of liquid (¶0008). From these teachings, a person having ordinary skill in the art would have recognized/deduced that rearranging/aligning the check valve and the at least one filter membrane in the cavity along a central axis extending from the inlet to the outlet and arranging the filter membrane along the central axis between the check valve and the outlet yields the predictable result of preventing certain particular contaminants from the substance flowing through the cavity. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cavity of Bishop in view of Sealfon by rearranging/aligning the check valve and the filter membrane, similar to that disclosed by Grimm, in order to prevent certain particular contaminants from the substance flowing through the cavity, as suggested in ¶0008 of Grimm, as it has been held that the use of known technique to yield predictable result is prima facie obvious (See MPEP § 2143 (I) (C & G)), and it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. Further, one would have been motivated to rearrange/aligning the check valve and the filter membrane along a central axis extending from the inlet to the outlet and arranging the filter membrane along the central axis between the check valve and the outlet for the purpose of preventing certain particular contaminants from the substance flowing through the cavity. See MPEP § 2144.04 (VI) (C). In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950). 
Claim(s) 14-17 and 20 is/are rejected under 35 U.S.C 103 as being unpatentable over Bishop in view of Sealfon and Grimm (US PGPUB 20130338588).
Regarding claim 14, Bishop discloses a negative pressure wound therapy system (a wound exudate management system 10: ¶0047 and Fig. 1), comprising: 
a wound dressing (a wound dressing 14: ¶0047 and Fig. 1) for adhering about a wound (¶0047); 
tubing (tubing between a port 86 and a pump 18: ¶0082, Figs. 1, and 5A) connecting the wound dressing (one side of the tubing is connected the wound dressing 14: Fig. 1); 
a pump (pump 18: ¶0047 and Fig. 1) connected with the tubing (the pump 18 is connected to another side of the tubing: Fig. 1) and configured to supply a negative pressure to the wound dressing via the tubing (¶0047, 0053-0054, 0082, and Fig. 1); and …
Bishop does not disclose an inline filter disposed within the tubing, wherein the inline filter includes at least one filter membrane that is formed of polyethersulfone, wherein the inline filter includes an inlet, an outlet, and a cartridge arranged between the inlet and the outlet; and the cartridge includes a cavity, and is configured to discourage passage of exudate from the wound dressing to the pump.
Sealfon further discloses that an inline filter (a connector 10: ¶0033, 0046, 0049, Figs. 1, and 3) and the inline filter includes at least one filter membrane (a filter membrane 41: ¶0034, 0036-0037, 0049, and 0057) and is formed of polyethersulfone (PES: ¶0036). Sealfon also discloses that the inline filter includes an inlet (a second opening 15: ¶0046 and Fig. 1), an outlet (a first opening 11: ¶0046 and Fig. 1), and a cartridge arranged between the inlet and the outlet and the cartridge includes a cavity (a space of the inline filter receiving the cartridge that is between the inlet and the outlet of the inline filter: Fig. 1) for the benefit of removing certain particular contaminants from the substance flowing through the tubing/connector (¶0033).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Bishop by incorporating an inline filter within the tubing, similar to that disclosed by Sealfon, in order to remove certain particular contaminants from the substance flowing through the tubing/connector, as suggested in ¶0033 of Sealfon. Thus, the inline filter of Bishop in view of Sealfon is capable of discouraging passage of exudate from the wound dressing to the pump.
Bishop does not disclose wherein the at least one filter membrane has an average pore size of at least 2 microns.
Sealfon further discloses the filter membrane has an average pore size of at least 2 microns (the pore size of PES is in the range of 1-100 microns: ¶0038; thus, the taught average pore size range overlaps with the claimed range) for the benefits of providing a combination of course, microporous, and/or ultrafiltration filter and removing certain particular contaminants from the substance flowing through the inline filter (¶0033 and 0038). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the at least one filter membrane of Bishop in view of Sealfon by selecting the average pore size within the claimed range as it has been held that a prima facie case of obviousness exists when the claimed ranges overlap with the ranges disclosed by the prior art. See MPEP § 2144.05 (I). Further, one having ordinary skill in the art would be motivated to tailor the filter membrane average pore size of at least 2 microns in order to provide a combination of course, microporous, and/or ultrafiltration filter and remove certain particular contaminants from the substance flowing through the inline filter. 
Bishop further discloses a check valve (valve 198: ¶0078 and Fig. 8) arranged in the connector (Fig. 8) for the benefits of allowing fluid to travel towards a pump and away from the dressing while preventing fluid flow away from the pump and towards the dressing (¶0078); however, Bishop/Sealfon does not disclose a check valve at least partially arranged in the cavity, and the at least one filter membrane arranged at least partially in the cavity adjacent to the check valve.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cavity of Bishop in view of Sealfon by rearranging the check valve at least partially in the cavity and adjacent to the at least one filter membrane, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. Further, one would have been motivated to rearrange the check valve at least partially in the cavity and adjacent to the at least one filter membrane for the purpose of allowing fluid to travel towards a pump and away from the dressing while preventing fluid flow away from the pump and towards the dressing and removing certain particular contaminants from the substance flowing through the cavity. See MPEP § 2144.04 (VI) (C). In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950). 
Bishop/Sealfon does not disclose that the check valve and the at least one filter membrane are aligned in the cavity along a central axis extending from the inlet to the outlet.
In an analogous art for being directed to solve the same problem, coupling/connecting a section of tube to another tube via connector, Grimm discloses a connector assembly 10 comprising a valve 28 and a filter 19 (¶0030, 0032, 0038, and Fig. 1A). Grimm further discloses/suggests a technique of aligning the valve and the filter along a central axis (Fig. 1) for the benefit of permitting only the passage of air while preventing the passage of liquid (¶0008). From these teachings, a person having ordinary skill in the art would have recognized/deduced that rearranging/aligning the check valve and the at least one filter membrane in the cavity along a central axis extending from the inlet to the outlet yields the predictable result of preventing certain particular contaminants from the substance flowing through the cavity. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cavity of Bishop in view of Sealfon by rearranging/aligning the check valve and the at least one filter membrane, similar to that disclosed by Grimm, in order to prevent certain particular contaminants from the substance flowing through the cavity, as suggested in ¶0008 of Grimm, as it has been held that the use of known technique to yield predictable result is prima facie obvious (See MPEP § 2143 (I) (C & G)), and it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. Further, one would have been motivated to rearrange/aligning the check valve and the at least one filter membrane along a central axis extending from the inlet to the outlet for the purpose of preventing certain particular contaminants from the substance flowing through the cavity. See MPEP § 2144.04 (VI) (C). In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950). 
Regarding claim 15, Bishop in view of Sealfon and Grimm discloses all the limitations as discussed above for claim 14.
Bishop/ Grimm does not disclose the average pore size is about 3 microns.
Sealfon further discloses the at least one filter membrane has an average pore size of about 3 microns (the pore size of PES is in the range of 1-100 microns: ¶0038; thus, the taught average pore size range overlaps with the claimed range) for the benefits of providing a combination of course, microporous, and/or ultrafiltration filter and removing certain particular contaminants from the substance flowing through the fitting (¶0033 and 0038). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Bishop in view of Sealfon and Grimm by selecting the average pore size within the claimed range as it has been held that a prima facie case of obviousness exists when the claimed ranges overlap with the ranges disclosed by the prior art. See MPEP § 2144.05 (I). Further, one having ordinary skill in the art would be motivated to tailor the filter membrane average pore size of about 3 microns in order to provide a combination of course, microporous, and/or ultrafiltration filter and remove certain particular contaminants from the substance flowing through the fitting. 
Regarding claims 16 and 17, Bishop in view of Sealfon and Grimm discloses all the limitations as discussed above for claim 14.
Bishop further discloses wherein the tubing comprises: 
a first tube (a flexible connector 50: ¶0052 and Fig. 1) having a first tube first end and an opposite first tube second end (Fig. 1), wherein the first tube first end is connected with the wound dressing (Fig. 1), and wherein the first tube second end comprises a first fitting (the first tube second end comprises a proximate connection portion 188: ¶0074-0075 and Figs. 7-8); and 
a second tube (a pressure tube 22: ¶0074, Figs. 1, and 7-8) having a second tube first end and an opposite second tube second end (Figs. 1 and 7-8), wherein the second tube first end comprises a second fitting mated with the first fitting (the second tube first end comprises a first mating member 180 mated with 188: ¶0075 and Figs. 7-8), and wherein the second tube second end is in fluid communication with the pump (the second tube second end is in fluid communication with the pump 18: Fig. 1); 
Bishop/Grimm does not disclose wherein the inline filter is disposed within one of the first fitting or the second fitting.
Sealfon further discloses that the inline filter (10) is disposed within or as a part of fitting (¶0053, Figs. 1 and 3) for the benefit of connecting the inline filter to another member such as a tube or luer connector (¶0053). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Bishop in view of Sealfon and Grimm by arranging/disposing the inline filter within or as a part of the first fitting or the second fitting, similar to that disclosed by Sealfon, in order to connect the inline filter to another member, as suggested in ¶0053 of Sealfon and as it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. Further, one would have been motivated to rearrange the inline filter within or as a part of the first fitting or the second fitting for the purpose of connecting the inline filter to another member. See MPEP § 2144.04 (VI) (C). In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950). 
Regarding claim 20, Bishop in view of Sealfon and Grimm discloses all the limitations as discussed above for claim 14.
Bishop further discloses an absorbent indicator (an indicator 70: ¶0018, 0055, and Figs. 3-5) configured to absorb exudate to indicate the presence of exudate in the wound dressing (¶0018-0020).
Claim(s) 19 is/are rejected under 35 U.S.C 103 as being unpatentable over Bishop in view of Sealfon and Grimm, as applied to claim 14 above, and further in view of Holm and Hillyer (US PGPUB 20120111807).
Regarding claim 19, Bishop in view of Sealfon and Grimm discloses all the limitations as discussed above for claim 14.
Bishop/Sealfon/Grimm does not disclose wherein the wound dressing is sterilized by ethylene oxide sterilization.
Holm further discloses/suggests the wound dressing is sterilized by ethylene oxide sterilization (¶0003) for the benefits of ensuring the safety of the patient and reducing bio-burden of the dressing (¶0003).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Bishop in view of Sealfon and Grimm by sterilizing the wound dressing, similar to that disclosed by Holm, in order to ensure the safety of the patient and reduce bio-burden of the dressing, as suggested in ¶0003 of Holm.
Bishop/Sealfon/Grimm does not disclose wherein the inline filter is sterilized by ethylene oxide sterilization.
In an analogous art for being directed to solve the same problem, sterilizing medical devices, Hillyer discloses a self-contained component preparation system (CPS) that allows for whole blood to be processed into separate components without the use of centrifugation (¶0004). Hillyer further discloses/suggests a technique of providing sterilized filters or other medical devices using ethylene oxide sterilization (¶0035) for the benefit of creating a sterile environment for medical devices prior to or after assembly (¶0035). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Bishop in view of Sealfon, Grimm, and Holm by sterilizing the inline filter, similar to that disclosed by Hillyer, in order to create a sterile environment for medical devices prior to or after assembly, as suggested in ¶0035 of Hillyer, motivated by the desires to prevent microbial contamination and avoid any risk of infection for a patient, and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Claim(s) 22 is/are rejected under 35 U.S.C 103 as being unpatentable over Bishop in view of Sealfon and Grimm, as applied to claim 14 above, and further in view of Teugels (US PGPUB 20050132826).
Regarding claim 22, Bishop in view of Sealfon and Grimm discloses all the limitations as discussed above for claim 14.
Bishop/Grimm does not disclose wherein the at least one filter membrane includes a first filter membrane and a second filter membrane; the first filter membrane is arranged along the central axis between the check valve and the inlet; and the second filter membrane is arranged along the central axis between the check valve and the outlet.
Sealfon further discloses wherein the at least one filter membrane includes a first filter membrane and a second filter membrane (¶0034 and 0057). 
In an analogous art for being directed to solve the same problem, coupling/connecting a section of tube to another tube via connector, Teugels discloses a connector 10 comprising a first filter membrane 50 and a second filter membrane 60 (¶0019, 0021, and Fig. 1). Teugels further discloses/suggests a technique of arranging/disposing 50 and 60 along a central axis (Fig. 1) such that 50 is between a central lumen 42 and an inlet 22 (¶0019-0021 and Fig. 1) and 60 is between a central lumen 42 and an outlet 32 (¶0019-0021 and Fig. 1) for the benefits of forming a contaminant barrier and providing enough time to prevent contamination (¶0019 and 0021). From these teachings, a person having ordinary skill in the art would have recognized/deduced that incorporating a first filter membrane and a second filter membrane, arranging the first filter membrane along the central axis between the check valve and the inlet, and arranging the second filter membrane along the central axis between the check valve and the outlet yield the predictable results of forming a contaminant barrier and providing enough time to prevent contamination.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the at least one filter membrane of Bishop in view of Sealfon and Grimm by incorporating a first filter membrane and a second filter membrane, arranging the first filter membrane along the central axis between the check valve and the inlet, and arranging the second filter membrane along the central axis between the check valve and the outlet, similar to that disclosed by Sealfon and Teugels, in order to form a contaminant barrier and provide enough time to prevent contamination, as suggested in ¶0034 and 0057 of Sealfon, ¶0019 and 0021 of Teugels, as it has been held that the use of known technique to yield predictable result is prima facie obvious (See MPEP § 2143 (I) (C & G)), and as it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. Further, one would have been motivated to arrange the first filter membrane along the central axis between the check valve and the inlet and arrange the second filter membrane along the central axis between the check valve and the outlet for the purpose of forming a contaminant barrier and providing enough time to prevent contamination. See MPEP § 2144.04 (VI) (C). In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781        

/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781